BYRNES, Judge.
This case comes to us on remand from the Supreme Court, 476 So.2d 338. We are to consider whether the intervention petition of Romas Snell, filed in the trial court, relates back to the filing of the original petition by Jacqueline Snell Taylor for purposes of Mr. Snell’s action for the wrongful death of his daughter. That action was dismissed by the trial court on an exception of prescription in a judgment dated April 28, 1983. A copy of this judgment is attached hereto as appendix 1.
A cursory examination of the record in this case reveals that no appeal was taken from this judgment. Although both sides requested and were granted an appeal in this case neither side appealed the April 28, 1983 judgment against Mr. Snell. Copies of these motions, attached hereto as appendix 2 and 3 show that the appeals were from the final judgment on the merits signed June 29, 1983.
Thus, the April 28th judgment dismissing Mr. Snell’s wrongful death action is final and was final at the time this appeal was decided.
Given these circumstances the case of Giroir v. South Louisiana Medical Center, 475 So.2d 1040 (La.1985) is not applicable.
For the foregoing reasons our original judgment amending and affirming the trial court is reinstated.
JUDGMENT REINSTATED.
*1044APPENDIX 1



*1045APPENDIX 2



*1046APPENDIX 3